Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not capable of employment.
We find that there is substantial evidence in the record to support the Board’s determination that claimant, a former stock clerk, is incapable of working because he suffers from a schizophrenic disorder with auditory hallucinations. While claimant’s psychiatrist did testify that claimant could proba*728bly work after he participated in vocational rehabilitation, it was noted that claimant had yet to enter such a program and the "steps claimant has already taken in registering with a referral agency [do not] demonstrate that he can work”. Under the circumstances, the Board’s conclusion that claimant is ineligible to receive benefits has a rational basis in the record and must be upheld.
Mikoll, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.